Citation Nr: 1412538	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for intermittent muscle spasms of the lumbodorsal spine, claimed as a chronic backache.  


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 2002 to July 2006.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This issue, as well as the issue of service connection for a bilateral knee disability, was previously remanded by the Board in September 2011 for further development.  Service connection for right knee and left knee disabilities were granted in rating decisions dated August 2012 and October 2012, respectively.  The Board also notes that the RO assigned separate ratings for bilateral radiculopathy of the lower extremities in the August 2012 rating decision.  The Veteran and his representative were notified of these decisions and did not express dissatisfaction with the assigned ratings or effective dates of the awards.  Accordingly, these issues will not be addressed in this decision. 

Furthermore, the Board notes that in a March 2013 statement, the Veteran's representative raised an issue of entitlement to service connection for depression as secondary to the Veteran's service-connected low back disability.  However, a September 2008 VA examiner found that the Veteran's depression was related to his service-connected PTSD and the Veteran's depression has been considered in assigning the Veteran a 70 percent rating for PTSD.  As such, to the extent the Veteran seeks a separate compensable rating for depression of any etiology; such would amount to pyramiding which is specifically prohibited by regulation.  See 38 C.F.R. § 4.14 (2013)

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated September 2006 to January 2013.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

After the Veteran's file was returned to the Board, the Veteran submitted additional evidence in support of his claim, specifically, a lay statement from his girlfriend regarding his abnormal gait and everyday problems due to his low back pain.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board notes that the newly submitted evidence is not duplicative of information previously considered by the AOJ.  It is also relevant to the issues at hand.  Accordingly, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  Id.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record (to specifically include the March 2013 statement from the Veteran's girlfriend) and undertake any other development that it deems to be warranted, including a new VA examination.  The RO should then readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



